DETAILED ACTION

	Claims 1-8 are allowed over the prior art of record.

Response to Arguments

35 USC 112 Rejection
Examiner withdraws the 112 rejection of claim 1-3, and 5 in view of applicant’s amendment and remarks filed on 01/05/2022.

	
REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Ingaki et al. (2007/0220164) teaches a parallel computer that operates to reduce data held by a plurality of nodes. Each node constituting a parallel computer transfers the data divided into n to other nodes, and each node summarizes the respective 1/n data and operates, then a plurality of nodes transfer the respective operation result to a summarizing node. Since all the nodes execute operation for divided data respectively, reduction processing time can be decreased. And more nodes (network adapters) can participate in data transfer through the first and second data transfers, high-speed (See Abstract).

	Sutou et al. (2015/0095488) teaches a system includes a plurality of apparatuses, each including a plurality of resources and a processor. The apparatus acquires an operation history of at least one resource among the plurality of resources, and monitors a state of the at least one resource among the plurality of resources. The apparatus notifies other apparatuses physically or logically associated with the apparatus of first control information when the state of the monitored at least one resource exceeds a threshold value, and increases a degree of detail for the acquired operation history when the state of the at least one resource exceeds the threshold value or second control information is notified from the other apparatuses. (See Abstract).

	Chen et al. (2017/0123661) teaches a method, executed by a computer, includes analyzing historical I/O data, corresponding to one or more applications, to determine an expected available bandwidth for a plurality of storage devices of a distributed storage system, and generating a data retrieval plan for the plurality of storage devices storage devices based on a historical I/O access pattern and according to the expected available bandwidth for the plurality of storage devices. The method further includes accessing data for a backend computational job from the plurality of storage devices according to the data retrieval plan, and throttling I/O throughput for the backend computational job according to the expected available bandwidth for the . (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 01/05/2022. Claims 2-8 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HERMON ASRES/Primary Examiner, Art Unit 2449